Citation Nr: 0905890	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from December 27, 1967 to 
January 23, 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued in 
January 2006, in which the RO denied service connection for 
migraine headaches and determined that no new and material 
evidence had been received to reopen the appellant's 
previously denied claim for service connection for a nervous 
condition.  

The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, in an August 1968  rating decision, the RO denied 
service connection for a nervous condition.  At the time of 
the original denial of service connection for the claimed 
disability, there was no evidence of a current psychiatric 
disability only of a personality disorder, which is not 
considered a disability under VA regulations.  

Later, an October 1976 rating decision confirmed the earlier 
denial.  However, the RO failed to notify the appellant of 
this decision; therefore, it never became final.  As such, 
the Board finds that the appellant is seeking service 
connection for the same disability (an acquired psychiatric 
disability (formerly referred to a nervous condition)) as 
that for which service connection was denied in 1968.  Thus, 
new and material evidence is required to reopen the 
previously denied claim for service connection for an 
acquired psychiatric disability.  As the Board must first 
decide whether new and material evidence has been received to 
reopen the appellant's claim for service connection before it 
can address this matter on the merits-and in light of the 
Board's favorable action on the appellant's petition to 
reopen the claim-the Board has characterized the appeal as 
to this matter as encompassing the first two issues listed on 
the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The issue of service connection for an acquired psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, 
throughout much of the pendency of the appeal, the appellant 
was represented by the Military Order of the Purple Heart.  
However, in a December 2005 VA Form 21-4138, the appellant 
revoked this authorization, and indicated that he is now 
represented by The American Legion; the Board recognizes the 
change in representation. 


FINDINGS OF FACT

1.  An August 1968 rating decision denied service connection 
for a nervous condition; the appellant did not file an appeal 
with regard to this decision.

2.  The evidence associated with the claims file since the 
August 1968 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, is of sufficient significance that it must 
be considered in order to decide fairly the merits of the 
claim for service connection for an acquired psychiatric 
disability.

3.  The appellant denies having, or being treated for, any 
type of headaches, and there is no medical evidence of a 
headache disorder, during service.


CONCLUSIONS OF LAW

1.  An unappealed August 1968 rating decision, denying 
service connection for a nervous condition, is final.  38 
U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 3.104, 19.113, 
19.118, 19.153 (1968-1969).

2.  As evidence received since the August 1968 rating 
decision, denying service connection for a nervous condition, 
is new and material, the criteria for reopening the claim for 
service connection for an acquired psychiatric disability, 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

3.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

Initially, given the Board's favorable disposition of the 
petition to reopen, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.

In this appeal, a pre-rating letter dated in May 2005 and a 
post-rating letter dated in June 2006 provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate a claim for service connection, and met all 
of the requirements noted above; including informing the 
appellant that it was ultimately his responsibility to see to 
it that any records pertinent to his claims are received by 
VA consistent with the holdings in Pelegrini and 
Dingess/Hartman.  After issuance of the notice described 
above, and opportunity for the appellant to respond, the 
April 2007 statement of the case (SOC) reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or a 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the appellant's service treatment records, post-service 
private medical records, and VA treatment records.  Also of 
record and considered in connection with the appeal are a 
transcript of the Board hearing testimony and various written 
statements provided by the appellant, his aunt, and his 
representative, on his behalf.  In this regard, the Board 
notes that the appellant has been receiving disability 
compensation from the Social Security Administration (SSA); 
however, as both the appellant and his aunt asserted that his 
headaches did not start until after his discharge from 
service, a remand for these records prior to adjudicating the 
claim for service connection for migraine headaches is not 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the matters decided on appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

In an August 1968 rating decision, the RO denied service for 
a nervous condition.  Although the appellant was informed of 
the August 1968 rating decision in a letter dated later the 
same month, he did not initiate an appeal to the Board within 
one year of notification of this decision.  Therefore, the 
August 1968 rating decision is final as to the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103 (formerly 38 C.F.R. § 19.153). 

Here, the appellant petitioned to reopen the previously 
denied claim for service connection for a nervous condition 
in September 1976 and April 2005.

Regarding petitions to reopen filed before August 29, 2001, 
38 C.F.R. § 3.156(a) defined new and material evidence as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the August 1968 
rating decision. Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The August 1968 denial of the appellant's original claim for 
service connection for a nervous condition was based on no 
evidence of record of an acquired psychiatric disability.  
Evidence then of record included the appellant's service 
treatment records, which showed that he was admitted to 
psychiatric observation in January 1968 after an unsuccessful 
attempt to stab himself in the abdomen with a bayonet.  After 
study and observation, the appellant's symptoms were found to 
be manifestations of a passive-aggressive personality, 
passive-dependent type, as evidenced by poor reaction to 
external stresses and dependence upon his family group.  It 
was felt that if he were returned to full recruit training, 
that he would continue to manifest passive-dependent type 
behavior which would require frequent sick call visits and 
thus reduce his efficiency to the Marine Corps.  It was the 
opinion of the Medical Board that the appellant suffered from 
a personality disorder that existed prior to service and 
which rendered him unsuitable for further service with the 
Marine Corps.  Based on these findings, he was discharged as 
unfit and his claim was denied as a personality disorder is 
considered an constitutional or developmental abnormality-
not a disability under VA regulations.  Evidence added to the 
record since the RO's initial denial includes post-service 
private and VA treatment records, hearing testimony, and 
various statements made by the appellant, his aunt and his 
representative.

The additional evidence includes diagnoses of several 
psychiatric disabilities-major depressive disorder, 
schizoaffective disorder, schizoaffective disorder depressive 
type, depressive disorder NOS (Not Otherwise Specified), 
schizophrenia, mood disorder with psychotic features, and 
alcohol dependence.  As the aforementioned evidence was not 
previously considered by agency adjudicators, and is not 
cumulative or duplicative of evidence previously of record, 
it is "new."  As noted above, the appellant was previously 
denied service connection for a nervous condition, because 
there was no evidence of a diagnosed disability.  As the new 
evidence now includes diagnoses of several psychiatric 
disabilities, the evidence relates to an unestablished fact 
that is necessary to substantiate the claim.  Moreover, when 
such evidence is considered in light of the additional lay 
testimony and statements asserting that the appellant's 
current psychiatric disability(ies) had its onset in service 
based on the symptoms the appellant experienced during his 
short period of duty or that his current psychiatric 
disability represents a permanent worsening of the 
personality disorder found to have existed prior to service, 
that is, that the appellant's pre-existing personality 
disorder was aggravated to the extent that it has now evolved 
and developed into a full-blown psychiatric disability, the 
Board also finds this evidence provides a reasonable 
possibility of substantiating the claim.  The Board 
reiterates that, for purposes of reopening, the credibility 
of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  
As such this evidence bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the Board concludes that the criteria for 
reopening the appellant's service-connection claim for an 
acquired psychiatric disability are met.  Id.

III.  Service Connection for Migraine Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, service connection may be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. 3.307, 
3.309(a).  As the appellant served only 28 days on active 
duty, the presumptive service-connection provisions are not 
applicable to this appeal.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  There is no indication that the appellant engaged in 
combat with the enemy, therefore, this provision also does 
not apply.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

Considering the claim for service connection for migraine 
headaches in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.  

Service treatment records show no complaints or diagnosis of, 
or treatment for, any type of headaches.  On the appellant's 
December 1967 enlistment examination report, clinical 
findings for the neurological system were noted as normal.  
On January 23, 1968, the appellant was discharged from the 
Marines after being found unsuitable for service.  

Post-service treatment records reflect that on January 23, 
1969, the appellant was treated by VA for complaints of 
fronto-parietal headaches of two months duration with a 
reported history of such headaches for four years.  The 
appellant reported onset of headaches in 1965, precipitated 
by emotional upset, limited to the left fronto-parietal area.  
No nausea, visual disturbance or loss of consciousness 
occurred, but dizziness occurred.  In June 1968, the 
appellant had been seen by a psychiatrist and a social 
worker.  X-rays of skull showed no evidence of increased 
intracranial pressure; no abnormal accumulation of 
radioactivity was detected on a brain scan.  The following 
month, the appellant reported recent medical discharge from 
the Marines for "nervous breakdown" and complaints of left 
fronto-parietal headaches for four years, twice weekly.  
Neurological was intact on examination.  A left carotid 
angiogram was negative.  Subsequent, VA treatment records 
show continuing treatment for complaints of headaches and an 
impression in September 1971 of symptoms and history of 
migraine headaches.

In an August 2004 affidavit, the appellant's aunt stated that 
he did not have headaches prior to entering the Marines and 
that his headaches began after his discharge from the 
Marines. 

During the November 2008 hearing, the appellant testified 
that he did not experience headaches until after he was 
discharged from the Marines and that he went to the VA for 
treatment for his headaches in 1969.  He indicated that he 
got headaches twice weekly and was still having headaches.  
The appellant could not point to a precipitating factor.

Not only do the appellant's service treatment records fail to 
show that the appellant was treated for headaches during 
service, but even the appellant and his aunt testified or 
attested to the fact that his headaches began after his 
discharge from the Marines.  Moreover, there is no competent 
medical evidence or opinion indicating that the appellant's 
migraine headaches are related to service.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's testimony and 
his, his aunt's and his representative's written and reported 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the denial 
of his claim turns on the medical matters of diagnosis and/or 
a nexus to service-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the appellant, his aunt nor his 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have any probative value.  Further, 
neither the appellant nor his representative has presented, 
identified, or alluded to the existence of any medical 
opinion that supports a relationship between his migraine 
headaches and his military service

Since the appellant's migraine headaches were not shown to 
have been present in service, and none of the medical 
evidence indicates that they are related to service in any 
way, the Board finds that the preponderance of the evidence 
is against entitlement to service connection.  As the 
preponderance of the evidence is against the appellant's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disability has been 
received, to this limited extent, the appeal is granted.

Service connection for migraine headaches is denied.

REMAND

Initially, in view of the Board's decision to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disability, the RO should consider this claim on 
the merits, in the first instance, to avoid any prejudice to 
the appellant.  The Board also finds that additional RO 
action on the claim is warranted.

The Board notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2008).

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1(d) (2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this regard, the Board notes that, the appellant's service 
treatment records reflect that the clinical findings for his 
psychiatric system were noted as normal on his December 1967 
enlistment examination report.  He was admitted to 
psychiatric observation in January 1968 after an unsuccessful 
attempt to stab himself in the abdomen with a bayonet.  After 
study and observation, the appellant's symptoms were found to 
be manifestations of a passive-aggressive personality, 
passive-dependent type, as evidenced by poor reaction to 
external stresses and dependence upon his family group.  It 
was the opinion of the Medical Board that the appellant 
suffered from a personality disorder that existed prior to 
service and which rendered him unsuitable for further service 
with the Marine Corps.  Based on these findings, he was 
discharged as unfit and his initial service-connection claim 
was denied as a personality disorder is considered an 
constitutional or developmental abnormality-not a disability 
under VA regulations.

Post-service private and VA treatment records added to the 
record since the RO's initial denial include diagnoses of 
several psychiatric disabilities-major depressive disorder, 
schizoaffective disorder, schizoaffective disorder depressive 
type, depressive disorder NOS (Not Otherwise Specified), 
schizophrenia, mood disorder with psychotic features, and 
alcohol dependence.  During his hearing testimony and in 
various statements made by the appellant and his 
representative, they assert that the appellant's current 
psychiatric disability(ies) had its onset in service based on 
the symptoms the appellant experienced during his short 
period of duty or that his current psychiatric disability 
represents a permanent worsening of the personality disorder 
found to have existed prior to service, that is, that the 
appellant's pre-existing personality disorder was aggravated 
to the extent that it has now evolved and developed into a 
full-blown psychiatric disability.

However, the RO has not sought an opinion as to whether a 
psychiatric disability(ies) had its onset in service or 
whether such disability(ies) represents a permanent worsening 
of a pre-existing personality disorder and development into a 
psychiatric disability.  Thus, further examination is 
warranted to identify any chronic psychiatric disability 
found on examination and to address whether such diagnosed 
disability is related to service or represents a permanent 
worsening of a pre-existing personality disorder during 
service.  

In light of the above, the RO should arrange for the 
appellant to undergo a VA psychiatric examination, by a 
physician, at an appropriate VA medical facility.  The 
appellant is hereby advised that, failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim (as reopened claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2008).  

Further, to ensure that all due process requirements are met, 
the RO should give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain what is needed to substantiate service 
connection based on aggravation of a pre-existing disorder 
and that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Prior to arranging for the appellant to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Board points out that 
the appellant has received treatment at the Pittsburgh VA 
Medical Center (VAMC).  Treatment records up to November 7, 
2005 have been associated with the record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Pittsburgh 
VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

In March 2008, the appellant submitted a copy of a January 
2008 letter from the SSA reflecting that he is receiving 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak, 
supra.  When VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Thus, the Board finds that the 
RO should obtain and associate with the claims file copies of 
any SSA disability determination and all medical records 
underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. However, identification of 
specific actions requested on remand does not relieve the VA 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the VA should 
also undertake any other development (to include an 
examination) or notification action deemed warranted by the 
VCAA prior to readjudicating the claims on appeal.  The VA's 
readjudication of the claim remaining on appeal should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim and all 
theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
appellant for psychiatric disorders from 
the Pittsburgh VAMC since November 7, 
2005.  All records and/or responses 
received should be associated with the 
claims file.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the appellant should be 
accorded the opportunity to furnish such 
records directly to SSA.  All 
records/responses received should be 
associated with the claims file.

3.  Send to the appellant and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the claim remaining on appeal that is 
not currently of record.  The VA should 
explain the type of evidence that is his 
ultimate responsibility to submit, 
particularly with regard to establishing 
service connection for a disability that 
pre-existed service and was permanently 
worsened during active duty.  

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

4.  Assist the appellant in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the appellant's 
response has expired, arrange for the 
appellant to undergo a VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility, to 
ascertain the nature, and etiology, of 
any psychiatric disorder found.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner, and the 
examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should identify all 
psychiatric disorders currently present.  
With respect to each diagnosed disorder, 
the examiner should render an opinion, 
consistent with sound medical judgment as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such diagnosed disorder is the 
result of disease or injury incurred or 
aggravated during the appellant's active 
duty from December 27, 1967 to January 
23, 1968.  In rendering the requested 
opinion, the examiner should specifically 
address: (a) whether any psychiatric 
and/or personality disorder clearly and 
unmistakably pre-existed the appellant's 
entrance into the Marines; if so, (b) 
whether any such disorder increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of such disorder).
 
The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the appellant's 
remaining claim for service connection, 
in light of all pertinent evidence and 
legal authority.  In adjudicating the 
claim, all applicable theories of 
entitlement to service connection should 
be considered, to include direct service 
connection and aggravation of a pre-
existing disorder, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


